 Case 1:21-cr-00086-PKC Document 78 Filed 04/22/21 Page 1 of 2 PageID #: 725


                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
DKK/ICR/FJN                                         271 Cadman Plaza East
F. #2021R00059                                      Brooklyn, New York 11201



                                                    April 22, 2021


By ECF

Jan Rostal, Esq.
Leticia Olivera, Esq.
Federal Defenders of New York, Inc.
One Pierrepont Plaza - 16th Floor
Brooklyn, New York 11201

                Re:   United States v. Brendan Hunt
                      Criminal Docket No. 21-086 (PKC)

Dear Counsel:

               Pursuant to 18 U.S.C. § 3500, the government provides you with the materials
described below. These materials are being produced to you subject to the protective order in
this case. The government reserves the right to supplement these disclosures at any time
consistent with Section 3500.
 Case 1:21-cr-00086-PKC Document 78 Filed 04/22/21 Page 2 of 2 PageID #: 726




 Individual                      Materials

 Keeler, Garrett                 3500-GK-000008



                                                 Very truly yours,

                                                 MARK J. LESKO
                                                 Acting United States Attorney

                                           By:    /s/ Francisco J. Navarro
                                                 David K. Kessler
                                                 Ian C. Richardson
                                                 Francisco J. Navarro
                                                 Assistant United States Attorneys
                                                 (718) 254-7000

Enclosure

cc:    Clerk of the Court (PKC) (by ECF)




                                             2
